Opinion filed August 23, 2007 















 








 




Opinion filed August 23, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                    _________
 
                                                          No. 11-07-00208-CV 
                                                      ________
 
                                          MARY LEWIS, Appellant
 
                                                             V.
 
              BEAUMONT BONE
AND JOINT INSTITUTE, P.A., Appellee
 

 
                                          On
Appeal from the 58th District Court
 
                                                       Jefferson
  County, Texas
 
                                                Trial
Court Cause No. A-176,845
 

 
                                            M
E M O R A N D U M    O P I N I O N
Mary
Lewis sued Beaumont Bone and Joint Institute, P.A. seeking damages in excess of
$500,000 for injuries she allegedly received as a result of the Institute=s negligence with regard to its automatic
sprinkler system.  On May 4, 2007, the
trial court signed a judgment  granting
the Institute=s no evidence motion for summary judgment
and dismissing Lewis=s claims with prejudice.  Thirty-two days later, Lewis filed a notice
of appeal on June 5, 2007.




When the
clerk=s record was received in this court, the
clerk wrote the parties notifying them that it appeared an appeal had not been
timely perfected under Tex. R.App. P.
26.1 and requesting that Lewis respond on or before August 15, 2007,
showing grounds for continuing the appeal and proof of timely mailing if
applicable.  The Institute has responded
by filing a motion to dismiss.  Lewis has
not responded to either the motion or to our letter.
The
motion is granted, and the appeal is dismissed.
 
PER
CURIAM
 
August 23, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.